Exhibit 12(a) THE EMPIRE DISTRICT ELECTRIC COMPANY CONSOLIDATED S.E.C. COVERAGES - 2013 YTD 9/30/2013 Earnings from Continuing Ops Before Provision for Income Taxes and Fixed Charges (Note A), for 9 months ended $ Fixed Charges: Interest on Long-Term Debt Interest on Commercial Paper Interest on Notes Payable to Securitization Trust 0 Other Interest Rental Expense Representative of an Interest Factor (Note B) Total Fixed Charges $ Ratio of Earnings to Fixed Charges Note A: For the purpose of determining earnings in the calculation of the ratio, net income has been increased by the provision for income taxes, non-operating income taxes and by the sum of fixed charges as shown above. Note B: One-third of rental expense (which approximates the interest factor).
